DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2011/0236769)in view of Obana (US 2013/0319512) and JP2008/034295 (from IDS).
In regards to claim 1, Here, Xie teaches of a spinning apparatus in the use of gas-assisted electrospinning of carbon fibers to form an electrode substrate; the substrates being high surface area carbon mat used as fuel cell electrode substrates, see [0062]).  
Xie does not specifically state of spinning head and rotational brush.
However, it is known of electrospinning the use of a spinning head, or nozzle, as taught by Obana.  Obana teaches of a spinning apparatus comprising: a spinning head (nozzle, see [0077]) inside of which a material is filled up, and which is configured to eject the material on a surface (use of electrospinning to produce carbon fibers, via spraying to form a fiber by applying high voltage to a nozzle, see [0077], the fibrous carbon fiber used in forming a electrode); 
In regards to the rotational brush, the JP reference teaches of the use a rotational brush (see teaching of the brush being rotated, see [0046]) which includes a plurality of brush bristles (synthetic fibers) and is rotated while the brush bristles are in contact with the sheet in the surface of the base (see [0046], regarding the surface of the carbon sheet, or substrate), the rotational brush being configured to strip from a part of the sheet by the rotation.  Further, the JP reference teaches of the surface of a carbon sheet that is sucked “using a suction device, and having a brush with synthetic fibers that was attached to rotate in a suction port”, see [0046], and wherein the brush is rotated.  The brush and suction is a surface treatment of the carbon sheet during manufacturing process in forming a carbon electrode sheet/substrate that is used in forming a fuel cell, see abstract.
Thereby, one skilled in the art would recognize to utilize the spinning head of the Obana reference in forming carbon electrode sheet to Xie in forming electrospun carbon sheets for a fuel cell, and to further incorporate the JP reference for additional surface treatment of the electrode sheet, particularly since this is known for surface treatment of the electrode sheet for a fuel cell.
	Thereby, it would have been obvious for one of ordinary skill in the art to modify the electrospinning by Xie with the use of (electro)spinning head of Obana in forming an electrode substrate with the additional use of a rotational brush and suction as taught by the JP reference for the surface treatment of the formed carbon sheets, as the methods are applicable in forming electrospun carbon electrode substrates in fuel cells as taught 

In regards to claim 4, the JP reference further teaches of comprising: a suction head on which the rotational brush is mounted and which has a suction opening (see teaching of brush mounted in suction port) that suctions material removed by the rotational brush.  

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Obana and JP2008/034295 as applied to claim 1 above, and further in view of Grebe (US 2013/0177766).
In regards to claim 2, wherein each of the brush bristles of the rotational brush has a wire diameter in the range of 0.1 mm and 0.5 mm, and a brush length is 30 mm or shorter.  
Xie, Obana, and JP2008/034295 fails to teach of the specific brush bristle features.
Pertinent to the rotational brush and the brush details, Grebe teaches of a brush trim 15 on a rotating cylinder, the trim can be of natural fibres, synthetic fibres, artificial bristles, [0010], and further the brush trim having a diameter of 0.2 to 3 mm and length of .025 to 75 mm, see claims 6 and 7.  The brush feature used upon a layer is known in the art.  The Grebe reference being one that one skilled in the art would recognize concerning the structural details that is used upon a layer.


In regards to claim 3 (according to claim 2), wherein each of the brush bristles of the rotational brush has the wire diameter of 0.2 mm or greater, or a ratio of the brush length to the wire diameter is smaller than 50.  
See teaching by Grebe of the diameter of the brush bristle (or wire) with greater than 0.2 mm.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Obana and JP2008/034295 as applied to claim 1, and further in view of Mikami (US 2015/0072212).
In regards to claim 5, further comprising: a voltage generator which is configured to apply a voltage between the spinning head and the base so that the organic material is ejected onto the surface of the base from the spinning head.  
Xie, Obana, and the JP reference do not teach of a voltage generator.
However, it is noted that Obana teaches of the electrospinning to form the sheet/substrate is done by spraying to form a fiber by applying high voltage to a nozzle, see [0077].  Here, as seen by Mikami of the use of electrospinning method informing a portion of an electrolyte battery, see [0016], in which a “spinning nozzle 22, to which 

    PNG
    media_image1.png
    428
    430
    media_image1.png
    Greyscale

It would have been obvious for one ordinary skill in the art to modify the spinning head of Xie in view of Obana and the JP reference with a voltage generator as taught by Mikami as this is a known component in applying a voltage to the nozzle in the art of electrospinning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Trutzschler (US 4368561) teaches of a cleaning device having rotatable brushes for stripping, see Fig. 1.
Uchida (US 2020/0085182), claims are directed to a cleaner head with plural rotors, later dependent claim direct to brush bristles.  Claims do not direct to a spinning apparatus nor claim of a spinning head. 
Verzilli (US 4996746) teaches of a flat cleaning device with rotating brush and suction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744